Citation Nr: 0900119	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  02-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected spinal meningitis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  He served in the Republic of Vietnam from August 1966 
to August 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the service connection claims listed on 
the title page of this decision were readjudicated in a 
February 2002 rating decision.  The February 2002 decision 
was a reconsideration of the same service connection claims 
that had previously been denied in the July 2000 rating 
decision as not well-grounded.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2099, §7(b); VAOPGCPREC 3-2001 (Jan. 22, 2001) 
(providing for reconsideration of claims, such as this one, 
that became final between July 14, 1999 and November 9, 2000, 
the date of the enactment of the VCAA, and were denied on the 
basis that they were not well-grounded).

These matters were previously before the Board in May 2003, 
July 2004, and December 2006.  The veteran appealed the 
Board's December 2006 decision which denied the veteran's 
claims of entitlement to service connection for a skin 
disability, to include as due to exposure to Agent Orange, 
and headaches, to include as secondary to service-connected 
spinal meningitis, to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand (Joint Motion).  In a November 2007 Order, the Court 
granted the Joint Motion, vacated the Board's December 2006 
decision, and remanded the matters to the Board for action 
consistent with the Joint Motion.  Thereafter, the Board 
issued a decision in June 2008 that again denied service 
connection for a skin disability, to include as due to 
exposure to Agent Orange.  An Order by the Court, dated in 
September 2008, granted an Appellee's Motion for Partial 
Remand that partially vacated the June 2008 Board decision 
and remanded for action in accordance with the foregoing 
motion.  It was noted that the Court lacked jurisdiction 
regarding the issue of entitlement to service connection for 
headaches because this issue was remanded by the Board.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to service connection for headaches, 
to include as secondary to service-connected spinal 
meningitis, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.

2.  A skin disability, to include eczema and facial rosacea, 
was first demonstrated years after service and the probative, 
competent medical evidence of record does not link a skin 
disability to active service, to include exposure to Agent 
Orange, nor is there credible lay evidence in this regard.


CONCLUSION OF LAW

A skin disability, to include eczema and facial rosacea, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
veteran dated in May 2001, July 2003, and July 2004.  The 
letters informed the veteran of what evidence was required to 
substantiate his claim for service connection, including for 
a skin disability, and of his and VA's respective duties for 
obtaining evidence.  

Moreover, while notice was not provided in the above notice 
letters, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection for a skin disability is denied 
in the instant decision, VA's failure to provide notice as to 
the assignment of a disability rating and/or effective date 
has no adverse impact on the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
later letters, which provided updated and appropriate VCAA 
notice at that time.  However, the claim was readjudicated 
thereafter.  See July 2005 Supplemental Statement of the 
Case.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Additionally, on a 90-Day Letter Response Form, 
dated in October 2008, the veteran indicated that he did not 
have anything else to submit and to proceed immediately with 
the readjudication of his appeal after allowing the veteran 
and his representative an opportunity to submit additional 
argument (which the veteran's representative did so in a 
November 2008 written brief presentation).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  As noted above, the veteran indicated that he did 
not have anything else to submit and to proceed immediately 
with the readjudication of his appeal.  See 90-Day Letter 
Response Form, dated in October 2008.  The Board has 
carefully reviewed his statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
The Board notes that the veteran has been afforded VA 
examinations and there is sufficient competent medical 
evidence is of record to make a decision on his claim for 
service connection for a skin disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran, in a statement dated in 
July 2003, contends that the March 2003 VA examination was 
inadequate.  See also Statement in support of claim, dated in 
April 2003.  The veteran argues that the VA examiner did not 
perform an actual examination or review the claims file 
properly.  It was also contended that the examiner was not a 
dermatologist and that the veteran's skin rash issue requires 
a specialist.  However, a review of this VA examination shows 
the examiner elicited substantial information regarding the 
veteran's medical history and current symptoms and completed 
an objective examination of him.  In fact, the findings 
reported appear to be adequate, and there is nothing in the 
March 2003 VA examination report that leads the Board to 
believe the examination was less than complete and/or 
adequate.  The Board also notes that nothing suggests that 
the VA examiner was not competent to perform the required 
examination and testing.  See Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007) (holding that VA may satisfy its duty to 
assist by providing a medical examination conducted by 
someone who is able to provide "competent medical evidence" 
under § 3.159(a)(1)).  In light of the foregoing, the Board 
finds a remand is not necessary in this situation because 
there is sufficient competent clinical evidence of record and 
such evidence does not indicate that a skin disability is 
related to the veteran's active service.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

The Board also recognizes that the veteran's record was not 
complete at the time of the original VA examinations, as 
additional service treatment records were submitted following 
the examinations.  However, these additional records are of 
the veteran's treatment for spinal meningitis, and do not 
contain information regarding the veteran's skin disability.  
Thus, the Board finds that the veteran's original 
examinations are adequate for evaluation purposes.  

In a statement dated in December 2003, the veteran requests 
that the Board obtain a medical opinion under the provisions 
of 38 C.F.R. § 3.328.  Nevertheless, after reviewing the 
medical evidence described above, the Board does not believe 
that the there are any medical questions presented in this 
case which warrant such an opinion.  The appellant has failed 
to explain how the medical history in this case involves 
medical complexity requiring the opinion of an independent 
expert.  38 C.F.R. § 3.328(a)-(b); see also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (noting that VA does not 
have an affirmative duty to obtain an examination of a 
claimant or a medical opinion from Department healthcare 
facilities if the evidence of record contains adequate 
evidence to decide a claim).

The August 2003 Motion for Partial Remand noted that the 
Board should consider whether clarification of the March 2003 
medical opinion was necessary or whether another medical 
opinion was warranted.  As will be discussed below, while the 
veteran is competent to report having experienced a skin 
abnormality in service, the Board does not find the veteran 
competent to diagnose a chronic skin disability, to include 
rosacea and/or eczema, in service.  Further, his statements 
in this regard with regard to continuity of symptomatology 
are not credible, when considered with the record as a whole.  
Since there is no evidence that the veteran suffered a 
disease or event in service related to a current skin 
disability (i.e. rosacea and/or eczema), an examination for a 
medical opinion regarding a possible relationship between a 
current skin disability and the veteran's military service is 
not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board 
again finds the March 2003 VA medical opinion to be adequate.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also 
Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008) 
(upholding VA's regulation and interpretation thereof 
regarding service in Vietnam). 

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran maintains that service connection is warranted 
for a skin disability, to include as due to Agent Orange 
exposure.  First and foremost, the Board acknowledges that 
the veteran served in Vietnam during the Vietnam Era, and, as 
such, his in-service exposure to herbicides is presumed.  
However, the veteran does not suffer from a disability which 
is listed as a disease that VA has associated with Agent 
Orange exposure, and thus his skin disability is not 
statutorily recognized as presumed to result from herbicide 
exposure.  38 C.F.R. § 3.309(e).  Additionally, the October 
2003 VA examiner opined that it was unlikely that the 
veteran's eczema was related to Agent Orange exposure.  Also, 
the March 2003 VA examiner noted that there was no 
established association between facial rosacea and exposure 
to herbicides.  Therefore, the Board finds that presumptive 
service connection for the veteran's skin disability, even 
assuming exposure to Agent Orange, is not warranted.  38 
C.F.R. §§ 3.307, 3.309.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran was diagnosed with rosacea of the face at VA 
examinations in September 2001 and March 2003.  In addition, 
a VA examiner diagnosed the veteran with eczema involving the 
face, neck, and right lower extremity in October 2003.  Based 
on this evidence, the Board finds a current skin disability 
has been clinically demonstrated, and thus the first element 
of service connection has been satisfied.

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as having 
difficulty sleeping.  See, e.g., Layno  v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.) 

The Board notes that its statements regarding the competency 
and credibility of the veteran made in the prior June 2008 
decision.  However, the Court's September 2008 Order vacated 
the part of the Board's June 2008 decision regarding the 
veteran's claim for service connection for a skin disability. 

The Board now finds that the veteran is competent to report 
that he had skin abnormalities during service, and that he 
has had some skin abnormalities since service.  The veteran's 
statements regarding his skin abnormalities appear to be 
offered for the purpose of establishing an in-service 
diagnosis and continuity of that diagnosis after service.  
However, as the veteran does not have the requisite skills, 
knowledge, or training, he is not competent to provide a 
diagnosis of rosacea and/or eczema during or after service 
even in light of the nature of the claimed disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
little probative weight can be assigned to his statements as 
to continuity of symptomatology, as the Board deems such 
statements to be less than credible.  In this regard, while 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his statements incredible, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).  
In this regard, the evidence does not show that the veteran 
had a chronic skin disability in service.  In this case, the 
veteran's service treatment records are lacking in any 
complaints, diagnosis, or treatment for rosacea, eczema, or 
any other skin disability.  The veteran's separation medical 
examination report reflects that his skin was examined and it 
was found to be normal.  Further, the veteran's report of 
medical history at separation does not reflect any complaints 
related to problems with his skin.  The Board finds the 
separation examination and report of medical history to be 
very probative evidence against the veteran as these were 
very close in time to the event in question.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  

The first post-service reference to a skin disability was in 
the veteran's application for VA benefits, received in 
January 2000, where he noted that he had had no medical 
treatment since service expect for self-medication with 
aspirin, Advil, eye drops, and Cortisone ointment/salves.

Lastly, to establish service connection, there must be 
competent medical evidence of a nexus between the veteran's 
current disability and the in-service injury or disease.  The 
veteran maintains that his current skin disability was caused 
by exposure to Agent Orange.  The record in this case 
contains the examination reports of several VA examinations 
the veteran underwent regarding his skin disability.  In 
September 2001, the examiner reviewed the claims folder and 
VA treatment records and diagnosed the veteran with rosacea 
of the face.  The examiner did not provide an opinion as to 
whether or not the veteran's skin disability is causally 
related to service.  Upon VA examination in March 2003, the 
examiner again diagnosed the veteran with facial rosacea.  
The claims folder was noted and reviewed.  The examiner 
opined that the facial rosacea was mild and that it could not 
be related to service without resorting to speculation.  The 
Board notes that this opinion does not rise to the level of 
equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) 
(noting, in the context of an increased rating claim, that if 
the level of the appellant's disability . . . cannot be 
determined without resorting to speculation, then it has not 
been proven to the level of equipoise and a staged rating is 
not appropriate); see also 38 C.F.R. § 3.102 (2008) (noting 
that the Board may not award benefits when the award would be 
based upon pure speculation).  The March 2003 VA examiner's 
rationale included the lack of evidence in the claims folder 
of a skin condition being noted in service.  As discussed 
above, the Board does not find the veteran to be competent to 
diagnosis rosacea in service, or credible as to his 
statements with regard to continuity of symptomatology, when 
considered in light of the evidence of record as a whole.  
The Board again notes that the VA examiner further commented, 
to the best of his/her knowledge, that there is no 
established association between facial rosacea and exposure 
to herbicides.  Based on the foregoing, the Board finds he 
March 2003 VA examination to be probative evidence against 
the veteran's claim.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).

Another VA skin examination was performed in October 2003.  
The examiner had the claims folder for review.  The veteran 
was diagnosed with eczema involving the face, neck, and right 
lower extremity, unlikely related to Agent Orange exposure.  
The VA examiner noted that he was unable to find any 
treatment for eczema in the veteran's service treatment 
records.  He also stated that, if the veteran had been 
treated for eczema in service, it would be likely that his 
current skin disability is related.  However, if the veteran 
was not treated for eczema in service, then it is unlikely 
that his current skin disability is related.  See October 
2003 Examination Report.  As noted above, the Board finds 
that the veteran is competent to describe symptoms of a skin 
abnormality in service (such as itching or redness) but he is 
not competent to make a specific medical diagnosis regarding 
a skin disability, such as eczema.  Further, the Board does 
not find his statements as to continuity of symptomatology to 
be credible, when considered in conjunction with the record 
as a whole, including competent medical evidence of record.  
Additionally, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) noted in a footnote in Jandreau 
that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer."  Jandreau, 492 F.3d at 1377, n.4.  In this 
regard, the Board does not find the skin disabilities in 
question to be "simple" and the Federal Circuit did not 
specifically note skin disorders to be a "simple" condition 
in the footnote in Jandreau.  

In conclusion, the competent medical evidence of record does 
not attribute any current skin disability to service, to 
include herbicide exposure, and there exists no credible lay 
statements in this regard.  Additionally, while the veteran's 
service in Vietnam allows for a presumption of herbicide 
exposure in the present case, no diagnosed skin disability in 
this case is among the diseases listed under 38 C.F.R. 
§ 3.309(e), precluding a grant of presumptive service 
connection as due to herbicide exposure.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R.  
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a skin 
disability, to include as due to exposure to Agent Orange.


ORDER

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied.


REMAND

The veteran asserts that service connection is warranted for 
headaches, to include as secondary to service-connected 
spinal meningitis.  The veteran's service records reflect 
that he was treated for spinal meningitis in January and 
February of 1966, and was granted service connection for 
spinal meningitis at a noncompensable evaluation in a 
February 2002 rating decision.  In addition, the veteran 
underwent a VA examination in September 2001, wherein he 
described suffering frequent headaches since treatment for 
spinal meningitis in service.  He described the headaches as 
located in the occipital and bitemporal areas of the brain, 
characterized as mostly pounding and, at times, sharp or 
pressure type aches.  At that time, the VA examiner did not 
believe that there was any direct relationship between the 
veteran's service-connected spinal meningitis and the type of 
headaches the veteran suffers.  The Board notes, however, 
that the examiner based his opinion on his examination of the 
veteran, but did not review the veteran's claims file.  
Furthermore, subsequent to the examination, VA received 
records of the veteran's treatment for spinal meningitis 
while in service.  

The January 2008 Joint Motion noted that consideration must 
be made as to whether the September 2001 VA medical 
examination provided to the veteran was adequate for 
evaluation purposes in light of the submission of additional 
service treatment records that were not of record at the time 
he was originally examined.  As the VA examiner's opinion was 
based on incomplete information, the September 2001 VA 
examination report/opinion is inadequate for evaluation 
purposes.  38 C.F.R. § 4.2; see also 38 C.F.R. § 3.326 
(2007).  In order to adequately address the contentions 
raised in the Joint Motion, the Board finds that it must 
remand the case for an additional VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Return the veteran's claims folder to the 
VA examiner who conducted the September 
2001 examination for an opinion based on 
the record as a whole, to include the 
records of the veteran's treatment in 
service for spinal meningitis.  The 
examiner must be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
headache disability is due to his service-
connected spinal meningitis.  The complete 
rationale for any opinion expressed should 
be provided.  

If the original examiner is unavailable, 
another qualified examiner may be used.  If 
it is determined that an additional 
examination is needed in order to respond, 
such examination should be scheduled.

2.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


